Citation Nr: 1643459	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  09-26 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a right ankle disability.

2.  Extension of a temporary total evaluation assigned beyond May 4, 2010, to October 1, 2010, due to treatment of a service-connected disability, requiring convalescence.

3.  Entitlement to special monthly compensation (SMC) based on housebound status since October 1, 2010.

4.  Entitlement to service connection for a right elbow disability to include as secondary to a service-connected disability. 

5.  Entitlement to service connection for a right shoulder disability to include as secondary to a service-connected disability. 

6.  Entitlement to service connection for a left shoulder disability to include as secondary to a service-connected disability.

7.  Entitlement to service connection for a cervical spine disability to include as secondary to a service-connected disability.

8.  Entitlement to service connection for a right hand disability to include as secondary to a service-connected disability.

9.  Entitlement to service connection for a left foot disability to include as secondary to a service-connected disability.

10.  Entitlement to service connection  for a left ankle disability to include as secondary to a service-connected disability.

11.  Entitlement to service connection for a right wrist disability to include as secondary to a service-connected disability.

12.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Elizabeth F. Lunn, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel



INTRODUCTION

The Veteran served on active duty from November 1963 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina and February 2008 and September 2010 rating decisions by the VA RO in Winston-Salem, North Carolina.

In September 2010, the RO granted a temporary 100 percent evaluation based on surgical or other treatment necessitating convalescence for the Veteran's right ankle disability, effective May 4, 2010.  The RO also assigned a 20 percent disability evaluation, effective August 1, 2010 for the right ankle disability.

In a December 2010 rating decision, the RO extended the Veteran's temporary 100 percent rating for his service-connected right ankle to a convalescence period from May 4, 2010 to October 1, 2010.  

The Board notes that because the 100 percent rating assigned to the Veteran's service-connected right ankle disability is the maximum rating available for this disability, a higher rating claim for a right ankle disability for the time period between May 4, 2010 and October 1, 2010 is no longer on appeal.

In December 2012, the Board again remanded these issues for additional development.

In August 2016, the Board sent a letter to the Veteran informing him that the VLJ before whom he had testified in July 2012 was no longer employed at the Board and advising him that he had a right to a new hearing before another VLJ that would decide his case.  See 38 U.S.C.A. § 7107(c) (West 2002) (providing that the member or members designated to conduct a hearing shall participate in making the final determination of a claim on appeal).  In a September 2016 correspondence, the Veteran indicated that he did not wish to appear before another Board hearing and desired a decision based on the current record.

The issues of whether new and material had been received to reopen a claim for entitlement to service connection for a left knee disability and entitlement to service connection for a left leg disability have been raised by the record at the Veteran's July 2012 Board hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to a TDIU and SMC is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's right ankle disability is manifested by pain and marked limitation of motion, without ankylosis.

2.  The evidence does not show that the Veteran was incapacitated or convalescing for his right ankle within the meaning of the applicable regulation beyond October 1, 2010.

3.  The Veteran's degenerative arthritis of the right elbow was not manifest in service, was not manifest within one year of separation, is not related to service and is not directly related to, or aggravated by a service-connected disability.

4.  The Veteran's degenerative arthritis of the right shoulder was not manifest in service, was not manifest within one year of separation, is not related to service and is not directly related to, or aggravated by a service-connected disability.

5.  The Veteran's degenerative arthritis of the left shoulder was not manifest in service, was not manifest within one year of separation, is not related to service and is not directly related to, or aggravated by a service-connected disability.

6.  The Veteran's degenerative disc disease of the cervical spine was not manifest in service, was not manifest within one year of separation, is not related to service and is not directly related to, or aggravated by a service-connected disability.

7.  The Veteran's degenerative arthritis of the right hand was not manifest in service, was not manifest within one year of separation, is not related to service and is not directly related to, or aggravated by a service-connected disability.

8.  The Veteran's degenerative arthritis of the left foot was not manifest in service, was not manifest within one year of separation, is not related to service and is not directly related to, or aggravated by a service-connected disability.

9.  The Veteran's left ankle disability is not related to service, and is not directly related to, or aggravated by a service-connected disability.

10.  The Veteran's right wrist disability is not related to service, and is not is not directly related to, or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for a right ankle disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003-5271 (2015).

2.  The criteria for an extension of a temporary total disability rating past October 1, 2010, based on a need for convalescence following a May 4, 2010, surgery on the right ankle, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.30 (2015).

3.  Entitlement to service connection for a right elbow disability to include as secondary to a service-connected disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

4.  Entitlement to service connection for a right shoulder disability to include as secondary to a service-connected disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

5.  Entitlement to service connection for a left shoulder disability to include as secondary to a service-connected disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

8.  Entitlement to service connection for a cervical spine disability to include as secondary to a service-connected disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

9.  Entitlement to service connection for a right hand disability to include as secondary to a service-connected disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

10.  Entitlement to service connection for a left foot disability to include as secondary to a service-connected disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

11.  Entitlement to service connection for a left ankle disability, to include as secondary to a service-connected disability, is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).

12.  Entitlement to service connection for a right wrist disability, to include as secondary to a service-connected disability, is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

The RO provided notice to the Veteran in December 2005, May 2008 and May 2010 letters that explained what information and evidence was needed to substantiate claims for increased ratings, temporary evaluations based on convalescence and service connection as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The May 2008 and May 2010 letters also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

After issuance of the December 2005, May 2008 and May 2010 letters, and opportunity for the Veteran to respond, the March 2016 supplemental statement of the cases (SSOC) reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorder described by the Veteran.  

As the Board will discuss in detail in the analysis below, the Veteran was provided with VA examinations in August 2005, August 2006, June 2007, and July 2010.  Per the December 2012 Board remand instructions, the Veteran was also provided VA examinations in May 2015.  The report of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Thus, the Board finds that the August 2005, August 2006, June 2007, July 2010 and May 2015 VA examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2015); Barr, 21 Vet. App. at 312.

In light of the above, the Board also finds that the RO substantially complied with the December 2012 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf as well as the Veteran's hearing testimony.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 
 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

I.  Right Ankle

Factual Background

The Veteran underwent a VA examination in August 2006.  The Veteran reported having right ankle pain all of the time that radiated to his foot.  The ankle did not give-way or lock up but was sore all of the time.  He wore an ankle brace that gave him support and helped him with his ambulation.  He also used a cane.  No dislocation or subluxation was noted.  The Veteran had not worked since the 1980s when he was a state policeman.  He had been able to do light activities and activities of daily living with no problems as long as he did not exceed walking about 50 feet.  There was no prosthesis.  Examination of the ankle revealed significant edema in the area of the lateral malleolus.  He complained of tenderness of the entire ankle area both anteriorly and posteriorly and on both sides.  He resisted any kind of movement of the ankle.  The examiner could get the Veteran to dorsiflex the ankle about 5 degrees.  He could flex the ankle 35 degrees with complaints of pain.  There was no change with repetitive motion.  The diagnosis was right ankle degenerative joint disease.  The examiner indicated that while the Veteran was not able to do any kind of strenuous activity, he could do some sedentary activity that did not involve a lot of walking or a lot of physical activity.

The Veteran underwent a VA examination in June 2007.  The examiner noted that the Veteran complained of constant pain in the right ankle.  He reported that the pain was aggravated by motion such that he wore a rigid brace on his ankle as he was told that the only way to relieve this pain was to have his ankle fused.  He used a cane for all of his ambulation.  His ankle did not lock or give way.  He reported that it swelled occasionally although wearing a brace prevented giving way.  He reported flare-ups only with ambulation.  The examiner noted that while the Veteran used a cane, on observation he really was not putting any weight on the cane when he walked and his gait was relatively normal.  The examiner noted that the Veteran had not worked in 20 years as a policeman because of his orthopedic problems.  He had no problems with activities of daily living except to get the brace on his right ankle.  On examination, the ankle was normal in appearance. There was slight swelling noted in the inferior border of the lateral malleolus and the medial malleolus.  The Veteran complained of pain with palpation of the entire right ankle joint.  He complained of more pain with any manipulation and essentially was unwilling to move the ankle significantly.  The examiner could dorsiflex the ankle to 5 degrees but the Veteran complained bitterly of pain.  He could flex the ankle about 25 degrees but he began complaining of pain.  The diagnosis was degenerative joint disease of the right ankle.

The Veteran underwent right ankle fusion surgery in May 2010 for his arthritis of the right ankle.

The Veteran underwent a VA examination in July 2010.  It was noted that in May 2010 the Veteran underwent a right ankle arthrodesis with internal fixation.  There was no ankle instability.  There was objective evidence of pain with active motion on the right side.  Dorsiflexion was from 0 to 0 degrees and plantar flexion was from 0 to 10 degrees.  There was objective evidence of pain following repetitive motion but no additional limitations after three repetitions of range of motion.  There was no joint ankylosis.  The examiner noted that the Veteran ambulated with less weight on the right and was currently using a cam walker boot.  The diagnosis was degenerative arthritis of the right ankle.  He had problems with lifting and carrying as well as fatigue and pain.  He was not able to lift objects, climb ladders or play sports/golf.  

In a November 2010 correspondence, the physician who performed the Veteran's right ankle surgery indicated that the Veteran could return to work 4 months after the date of his surgery.  

A February 2011 VA treatment note reported a significant decrease in anterior pain since his last appointment but he had some continued posterior ankle pain which was worse with increased activity.  He felt like he was walking much better and he ambulated with a normal gait.

A May 2011 VA treatment record noted that the Veteran continued to have right ankle pain at times but only when weight bearing.  

An August 2011 VA treatment record noted that the Veteran continued to have right ankle pain at times but only when weight bearing.  The pain was improved with Arizona brace wear.

A May 2012 private treatment note reported that while the Veteran underwent right ankle fusion surgery in 2010, he was having increasing pain.  He reported constant pain that was aggravated by activity in general.  The pain occasionally awoke him from sleeping and prevented him from sleeping.  While it was not difficult at all for him to dress himself, his walking was moderately difficult.  He was unable to do his usual physical recreational activities such as bicycling, walking or jogging.  He found it difficult to do his usual leisure activities such as crafts, gardening or card playing.  He found it very difficult to do his work such as paid work, housework or volunteer activities.  On examination, he had a lot of swelling around the ankle with anterior tenderness.  X-rays demonstrated a clear cut non-union.  The physician advised the Veteran that he could undergo another arthrodesis or continue to wear his Arizona brace.

Per the December 2012 Board remand instructions, the Veteran underwent a VA examination in May 2015.  The Veteran had degenerative joint disease of the right ankle and was status post right ankle fusion with non-union and hardware failure.  The Veteran presented with complaints of daily right ankle pain that was an 8/10 on a pain scale.  The pain limited him from walking more than 50 feet and he could not stand for more than 10 minutes.  He was limited from playing sports and mowing the lawn.  His status post right ankle fusion with endstage arthritis was complicated by incomplete union of the tibiotalar joint with incomplete bridging anterior and less bridging posterior.  The failed hardware was still in place.  He did not report flare-ups.  The Veteran reported functional loss as pain limited his activities.  On examination, dorsiflexion was from 0 to 10 degrees and plantar flexion was from 0 to 35 degrees.  The range of motion itself contributed to functional loss due to pain.  There was pain with dorsiflexion and plantar flexion.  There was also evidence of pain with weight bearing and crepitus.  There was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue as he had pain all over his ankle.  There was no additional loss of function or range of motion after three repetitions on repetitive-use testing.  Pain, fatigue, lack of endurance and weakness all significantly limited his functional ability with repeated use over time.  The Veteran was unable to describe in terms of range of motion but instead noted that the Veteran had moderate to severe pain in all planes of motion.  The examiner noted that the Veteran's pain limited his range of motion and activities.  There was no reduction in muscle strength of the right ankle and there was no muscle atrophy.  There was no ankylosis and no joint instability.  The Veteran also had right ankle edema and pronation deformity.  He regularly used a brace for his right ankle and foot.  He regularly used a cane for his right ankle, right knee, right foot and back.  The Veteran's right ankle disability impacted his ability to perform any type of occupational tasks as the Veteran reported that pain limited him from walking no more than 50 feet, his standing was limited to 10 minutes and he was limited from playing sports and mowing the lawn.  The examiner noted that x-rays demonstrated no evidence for bony bridging across the tibiotalar arthrodesis with evidence of inferior hardware failure and post revision changes as well as peri hardware lucency.  X-rays did demonstrate posterior facet subtalar osteoarthritis.  The diagnosis was status post right ankle fusion with non-union and hardware failure which was a progression of his service-connected condition.

A. Increased Rating

Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2015).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2015).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2015), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2015).

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  Painful motion is entitled to at least the minimum compensable rating.  Id.  

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).   He is also competent to report symptoms of his right ankle disability.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matter on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.





Analysis

The Veteran contends that his right ankle disability warrants a rating in excess of 20 percent.

The Veteran filed a claim for an increased rating for his service-connected right ankle disability which was received by VA in February 2007.

The Veteran's right hip disability is currently rated as 20 percent disabling under Diagnostic Codes 5003-5271.   Hyphenated diagnostic codes are used when a rating under one Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2015).  The additional Code, shown after the hyphen, represents the basis for the rating, while the primary Code indicates the underlying source of the disability.  In this case Diagnostic Code 5271 is used for rating the Veteran's limitation of motion of the ankle, while Diagnostic Code 5003 represents arthritis, the underlying source of the disability. 

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  Id.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (zero percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate Codes for the specific joint or joints involved.  Id.

Limitation of motion of the ankle is rated under Diagnostic Codes 5270 and 5271.  Normal ranges of motion of the ankle are dorsiflexion from zero degrees to 20 degrees, and plantar flexion from zero degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

Diagnostic Code 5270 provides ratings for ankylosis of the ankle.  Ankylosis of the ankle in planter flexion less than 30 degrees is to be rated 20 percent disabling; ankylosis of the ankle in planter flexion between 30 degrees and 40 degrees, or in dorsiflexion between zero degrees and 10 degrees, is to be rated 30 percent disabling; ankylosis of the ankle in planter flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity, is to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5271 provides ratings based on limitation of extension of the ankle.  Moderate limitation of motion of the ankle is rated as 10 percent disabling; and marked limitation of motion of the ankle is rated as 20 percent disabling.  Id.

Following a review of the evidence and the Veteran's contentions, the Board finds that symptomatology and findings associated with the Veteran's right ankle disability do not warrant a disability rating in excess of 20 percent.  According to 38 C.F.R. § 4.71a, Diagnostic Code 5271, the maximum schedular evaluation available for limited motion of the ankle is a 20 percent evaluation.  As noted, the Veteran's right ankle disability has been awarded this maximum 20 percent evaluation for the period under appeal.

The only diagnostic codes (Diagnostic Codes 5270 and 5272) for ankle disorders that offers a potentially higher rating than the Veteran's current 20 percent rating is for ankylosis of the ankle.  However, while VA examination reports indicate that the Veteran's right ankle ranges of motion are reduced, his ankle is not ankylosed. 

The Board has also considered whether an increased or additional disability rating may be assigned for the Veteran's right ankle disability under alternative diagnostic codes pertaining to disability of the ankle. 

Diagnostic Code 5273 pertains to malunion of os calcis or astragalus, which has not been shown at any time during the claim.  Finally, as there is no evidence that the Veteran's right talus bone has been removed, Diagnostic Code 5274 for astragalectomy is not applicable.  Thus, the Veteran is not entitled to an increased or additional rating under Diagnostic Codes 5003, 5010, 5270, 5272, 5273, or 5274.

Notably, in an April 2016 correspondence, the Veteran's representative claimed that the Veteran should be entitled to a rating in excess of 20 percent for his service-connected right ankle disability under Diagnostic Code 5056 as he underwent failed fusion surgery in 2010.  

However, the record demonstrates that while the Veteran underwent right ankle arthrodesis with internal fixation in 2010, he has not undergone ankle replacement surgery.  As a result, Diagnostic Code 5056 (ankle replacement) is not applicable to this claim. 

Again, the Board notes that a rating in excess of 20 percent requires ankylosis of the ankle.  Such impairment was simply not documented as the Veteran did not have any type of ankylosis, including in consideration of functional loss due to pain on motion, weakness and fatigability.

The Board also finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  Competent medical evidence reflects that the currently assigned 20 percent rating properly compensates him for the extent of functional loss resulting from any such symptoms.  Notably, the May 2015 VA examination report indicated that the Veteran exhibited, fatigue, lack of endurance and weakness which significantly limited his functional ability with repeated use over time as the Veteran had moderate to severe pain in all planes of motion which limited his range of motion and activities.  However, the functional loss is not equivalent to ankylosis of the right ankle to meet the criteria for a 30 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270 and 5272.  As noted above, the May 2015 VA examiner indicated that the Veteran's dorsiflexion was from 0 to 10 degrees and plantar flexion was from 0 to 35 degrees.  

Since the Veteran's right ankle is not ankylosed as he has demonstrated the ability to flex, the criteria for an increased 30 percent evaluation have not been met.  Thus, the Board finds that the current 20 percent evaluation adequately portrays any functional impairment, pain, and weakness that the Veteran experiences as a consequence of use of his right ankle disability.

Based on the foregoing, the Board concludes that the criteria for a rating in excess of 20 percent are not met at any time during the appeal.  Accordingly, the preponderance of the evidence weighs against assignment of a higher disability evaluation.  See 38 U.S.C.A. § 5107(a) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board has also considered the potential application of other various provisions, evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected right ankle disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right ankle disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected right ankle disability.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Neither the Veteran nor his representative has indicated any specific service-connected disabilities which are not captured by the schedular evaluations of the Veteran's individual service-connected conditions.

After applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

B. Propriety of a temporary total evaluation 

In a September 2010 rating decision the RO granted a temporary 100 percent rating assigned from May 4, 2010 to August 1, 2010, based on surgical or other treatment requiring convalescence following right ankle surgery.  

In a December 2010 rating decision, the RO extended the Veteran's temporary 100 percent rating for his service-connected right ankle to a convalescence period from May 4, 2010 to October 1, 2010.  This extension was based on a November 2010 correspondence from the physician who performed the Veteran's right ankle surgery which indicated that the Veteran could return to work 4 months after the date of his surgery.  

The Veteran maintains that the temporary total rating should be extended for the period after October 1, 2010.

A temporary total evaluation may be extended if treatment of a service-connected disability resulted in: surgery necessitating at least one month of convalescence; surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, the necessity for house confinement, the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30.  Major joints include the shoulder, elbow, wrist, hip, knee, and ankle.  38 C.F.R. § 4.45(f).  Convalescence is "the stage of recovery following an attack of disease, a surgical operation, or an injury."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 418 (31ST ED.2007).

The Veteran's first temporary total rating expired on October 1, 2010 after an initial extension of two months. The Board however finds that the preponderance of the evidence shows that the Veteran's period of convalescence from right ankle surgery requires no additional time at the 100 percent rating under any of the aforementioned criteria.  

For the period after October 1, 2010, there is no indication of severe postoperative residuals or joint immobilization.  While it was noted that the Veteran ambulated with less weight on the right, the Veteran was ambulatory at his July 2010 VA examination shortly following the surgery.  Additionally, while a February 2011 VA treatment note reported some continued posterior ankle pain which was worse with increased activity, the Veteran noted that he felt like he was walking much better and he ambulated with a normal gait.  Subsequent treatment notes indicated that there was continued ankle pain which was only present on weight bearing and which was improved with Arizona brace wear.  While a May 2012 private treatment noted increased pain which resulted in moderately difficulty walking, the Veteran's 20 percent disability rating during this period adequately addresses these symptoms and course of treatment.  Additionally, while there were restrictions on the Veteran's occupational and recreational activities, they do not amount to a total disability as contemplated under applicable regulations.  Thus, an extension of the Veteran's period of temporary total disability evaluation is not warranted.

As noted, from October 1, 2010 there is no demonstration of any functional impacts which would require an extension of the Veteran's temporary total evaluation.  Thus, there are no grounds for extending the Veteran's temporary total rating as his period of convalescence ended in October 2010 by any of the applicable criteria. 38 C.F.R. § 4.30.

II.  Service Connection

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §] 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2015). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as arthritis is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service- connected disease or injury.  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service- connected disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b). 

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service- connected disability.  See 71 Fed. Reg. 52744 (2006).  The amendment essentially codifies Allen with language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation. 

Factual Background and Analysis

The Veteran claims that his the claimed right wrist, right elbow, right shoulder, cervical spine, right hand, left ankle, left foot and left shoulder disabilities are caused by or aggravated by the service-connected disabilities of the right lower extremity.

The Veteran's service treatment records are negative for complaints or treatments related to a right wrist, right elbow, right shoulder, cervical spine, right hand, left ankle, left foot or left shoulder disability.  Notably, his August 1966 separation examination was normal.

An August 2004 treatment report noted right shoulder pain.

A March 2005 treatment record noted right elbow pain.  The diagnosis was right elbow bursitis.  

A March 2005 VA treatment record noted diagnoses of resolving olecranon bursitis of unclear etiology and right shoulder pain which was possible impingement.  

A May 2005 VA treatment record noted that degenerative changes of the right elbow were seen but there was no evidence of acute abnormality involving the right shoulder.  

The Veteran underwent a VA examination in August 2005.  The examiner diagnosed the Veteran with a right shoulder strain with residual pain and limitation of motion, degenerative arthritis of the right elbow, a right wrist strain with residual pain but no limitation of motion and status post cervical strain.  The examiner also noted that while the Veteran claimed a right hand disability, there was no right hand pathology on examination.  The examiner noted that from the history, the Veteran had no specific injury condition to the right shoulder, right elbow, right wrist and right hand.  He had no history of joint infection or inflammation and no chronic overuse injury condition.  There was no overuse condition of his right hand from his right knee disability.  The Veteran was likely to have some biomechanical defects from his right knee condition.  The Veteran was 60 years old so his complaint of joint pain over the right upper extremities was most likely related to the aging related to wear and tear.  The examiner accordingly opined that the Veteran's right shoulder, right elbow, right wrist and right hand conditions were not related to his service-connected right knee disability.  Regarding the Veteran's claimed neck disability, the examiner noted that the vertebral column of the human body was built to withstand forces of compression many times the weight of the body.  The intervertebral discs were very effective shock absorbers and the Veteran's cervical spine was many joint spaces away from his right knee condition.  The examiner concluded that the Veteran's neck pain was not secondary to his service-connected right knee disability.

The Veteran underwent a VA examination in June 2007.  The examiner noted diagnoses of degenerative joint disease of the left and right shoulders, degenerative joint disease of the left foot, a left ankle spur with residuals, right wrist strain with residuals, and degenerative joint disease of the right elbow.  The examiner noted that while the Veteran claimed that these conditions were due to his cane use as a result of his gait disturbance, there had been no demonstration of any significant gait disturbance in any of the examinations and there was no evidence of a gait disturbance.  Notably, the Veteran walked without a significant limp or gait disturbance at the present time, holding the cane in his left hand.  The examiner opined that there was no evidence to support the contention that these problems were in any way caused by his service-connected right knee and varicose veins disabilities.

On VA examination in June 2007, the examiner noted a diagnosis of degenerative disc disease of the cervical spine.  The examiner noted that there was no obvious gait disturbance on the examination and that he was walking with a cane in his left hand and not his right hand as had been alleged in the past.  The Veteran used the cane very sparingly for balance and the examiner did not see the Veteran putting a whole lot of weight on the cane.  The examiner opined that there was no evidence from the way the Veteran was walking now that the arthritis in the Veteran's neck was in any way caused by the right knee arthritis or his varicose veins.

A June 2007 x-ray of the right wrist was unremarkable for a man his age.  

Per the December 2012 Board remand instructions, the Veteran underwent VA examinations in May 2015.  

Regarding the Veteran's claimed right elbow disability, the examiner noted that the Veteran had a current diagnosis of degenerative arthritis of the right elbow.  The examiner opined that it was less likely than not that the Veteran's right elbow disability was proximately due to or the result of the Veteran's service-connected disability, it was less likely than not that the right elbow disability was aggravated by the Veteran's service-connected disability and it was less likely than not that the Veteran's elbow disability was aggravated beyond its normal progression by the Veteran's service-connected condition.  The examiner noted a diagnosis of degenerative arthritis in the right elbow in 2005.  While the Veteran claimed that he had pain in his arm, wrist, shoulder and elbow due to the use of his cane for his service-connected right lower extremity disability, the examiner found that the Veteran's arthritis was a normal progression of aging.  He was currently a 70 year old male and he had other factors such as obesity and a significant family history for arthritis.  The Veteran reported that he had pain in his right elbow that started 10 years ago and had gotten progressively worse over time.  There was no medical literature to support that degenerative arthritis in his ankle and knee would cause arthritis in his elbow.

Regarding the Veteran's claimed bilateral shoulder disability, the examiner noted that the Veteran had a current diagnosis of degenerative arthritis of both shoulders.  The examiner opined that it was less likely than not that the Veteran's bilateral shoulder disability was proximately due to or the result of the Veteran's service-connected disability, it was less likely than not that the bilateral shoulder disability was aggravated by the Veteran's service-connected disability and it was less likely than not that the Veteran's bilateral shoulder disability was aggravated beyond its normal progression by the Veteran's service-connected condition.  The examiner noted a diagnosis of degenerative arthritis in the bilateral shoulders in 2013.  While the Veteran claimed that his bilateral shoulder degenerative arthritis was from the selective pressure from the use of his cane on his dominant right side, there was no medical literature to support that degenerative arthritis in his ankle and knee would cause arthritis in his shoulders.  Medical literature did support that arthritis was a polyarticular disease that affected more than one joint.  

Regarding the Veteran's claimed degenerative disc disease of the cervical spine disability, the examiner noted that the Veteran had a current diagnosis of degenerative disc disease of the cervical spine.  The examiner opined that it was less likely than not that the Veteran's cervical spine disability was proximately due to or the result of the Veteran's service-connected disability, it was less likely than not that the cervical spine disability was aggravated by the Veteran's service-connected disability and it was less likely than not that the Veteran's cervical spine disability was aggravated beyond its normal progression by the Veteran's service-connected condition.  The examiner noted a diagnosis of degenerative disc disease of the cervical spine in 2006.  The examiner also noted that there was no medical literature to support that degenerative arthritis in his ankle and knee would cause arthritis in his cervical spine.  Medical literature did support that arthritis was a polyarticular disease that affected more than one joint.  

Regarding the Veteran's claimed right hand disability, the examiner noted that the Veteran had a current diagnosis of degenerative arthritis of the right hand.  The examiner opined that it was less likely than not that the Veteran's right hand disability was proximately due to or the result of the Veteran's service-connected disability, it was less likely than not that the right hand disability was aggravated by the Veteran's service-connected disability and it was less likely than not that the Veteran's right hand disability was aggravated beyond its normal progression by the Veteran's service-connected condition.  The examiner noted a diagnosis of degenerative arthritis of the right hand in 2014.  The examiner also noted that there was no medical literature to support that degenerative arthritis in his ankle and knee would cause arthritis in his right hand.  Medical literature did support that arthritis was a polyarticular disease that affected more than one joint.  

Regarding the Veteran's claimed left ankle disability, the examiner noted that there was no diagnosis/disability for the left ankle.  The Veteran reported no left ankle pain and his examination was normal with a normal range of motion and a normal x-ray.

Regarding the Veteran's claimed right wrist disability, the examiner noted that there was no diagnosis/disability for the right wrist.  The Veteran reported no right wrist pain and his examination was normal with a normal range of motion and a normal x-rays.

Regarding the Veteran's claimed left foot disability, the examiner noted that the Veteran had a current diagnosis of a left calcaneal spur and degenerative arthritis of the left foot.  The examiner opined that it was less likely than not that the Veteran's left foot disability was proximately due to or the result of the Veteran's service-connected disability, it was less likely than not that the left foot disability was aggravated by the Veteran's service-connected disability and it was less likely than not that the Veteran's left foot disability was aggravated beyond its normal progression by the Veteran's service-connected condition.  The examiner noted a diagnosis of a left calcaneal spur in 2007.  The examiner also noted that the Veteran did not have left foot pain and had a normal physical examination.  The degenerative arthritis and plantar calcaneal spur noted in his x-ray from 2007 were an incidental finding.

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a right wrist, right elbow, right shoulder, cervical spine, right hand, left ankle, left foot and left shoulder disability, to include as secondary to a service-connected disability, is not warranted.

The Board initially notes that there is a question as to whether the Veteran has a current left ankle and right wrist disability.  The May 2015 VA examiner specifically noted that there was no diagnosis/disability for the right wrist or left ankle.  However, the June 2007 VA examiner noted a left ankle spur with residuals and a right wrist strain with residuals.

Accordingly, when affording the Veteran the benefit of the doubt the Board finds that the Veteran has current left ankle and right wrist disabilities.  The record also reflects that there are diagnoses of current right elbow, right shoulder, cervical spine, right hand, left foot and left shoulder disabilities.

As a result, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

Initially, as noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if such disease is shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2015). 

The Veteran has current diagnoses of degenerative arthritis of the right elbow, both shoulders, cervical spine, right hand and the left foot.  However, there are no clinical findings or diagnoses of right elbow, bilateral shoulder, cervical spine, right hand or left foot arthritis during service or for several years thereafter.  The first post-service evidence of degenerative arthritis of the right elbow in the record is 2005.  The first evidence of degenerative arthritis of both shoulders in the record is from 2013.  The first evidence of degenerative arthritis of the cervical spine in the record is from 2006.  The first evidence of degenerative arthritis of the right hand in the record is from 2014.  Finally, the first evidence of degenerative arthritis of the left foot in the record is from 2007.

None of the treatment records show that the Veteran was diagnosed with right elbow, bilateral shoulder, cervical spine, right hand or left foot arthritis to a compensable degree within one year of service.  Accordingly, service connection for right elbow, bilateral shoulder, cervical spine, right hand or left foot arthritis on a presumptive basis is not warranted.  

Again, the Veteran's service treatment records were negative for any complaints, treatment, or diagnoses of a right elbow, bilateral shoulder, cervical spine, right hand or left foot disability and he was not diagnosed with a right elbow, bilateral shoulder, cervical spine, right hand or left foot disability until many years after service.  This is strong evidence against a finding of any continuity of symptomatology and against his claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

Regarding service connection on a direct basis, the Board again notes that the Veteran's service treatment records are negative for complaints or treatments of a right wrist, right elbow, right shoulder, cervical spine, right hand, left ankle, left foot and left shoulder disability.  Additionally, there is no medical opinion of record showing a relationship between any current right wrist, right elbow, right shoulder, cervical spine, right hand, left ankle, left foot or left shoulder disability and the Veteran's military service.  

The Board also finds that the weight of the evidence is against a finding that the Veteran's current right wrist, right elbow, right shoulder, cervical spine, right hand, left ankle, left foot or left shoulder disabilities are etiologically related to the Veteran's military service on a secondary basis.  

The Board notes that the Veteran contends that his right wrist, right elbow, right shoulder, cervical spine, right hand, left ankle, left foot and left shoulder disabilities are caused by or aggravated by the service-connected disabilities of the right lower extremity.  However, the Board finds that the weight of the evidence is against a finding that the Veteran's current right wrist, right elbow, right shoulder, cervical spine, right hand, left ankle, left foot or left shoulder disabilities are etiologically related to the Veteran's military service on a secondary basis.  The only medical opinions addressing the etiology of the claimed disabilities on a secondary basis weigh against the claim.  Notably, the June 2007 VA examiner opined that there was no evidence to support the contention that the Veteran's right wrist or left ankle disabilities were in any way caused by his service-connected right knee and varicose veins disabilities.  Most recently, the May 2015 VA examiner determined that it was less likely than not that the Veteran's right elbow, right shoulder, cervical spine, right hand, left foot or left shoulder disabilities were proximately due to or the result of the Veteran's service-connected disability, were aggravated by the Veteran's service-connected disability or were aggravated beyond their normal progression by the Veteran's service-connected condition.

None of the competent medical evidence currently of record refutes these conclusions, and the Veteran has not presented or identified any such existing medical evidence or opinion.  

Consequently, entitlement to service connection for right wrist, right elbow, right shoulder, cervical spine, right hand, left ankle, left foot and left shoulder disabilities is not warranted on a direct or secondary basis.

In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection.  The benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b).  
 
The Board notes the Veteran and his representative's contentions regarding the etiology of his claimed right wrist, right elbow, right shoulder, cervical spine, right hand, left ankle, left foot and left shoulder disabilities.  To the extent that the Veteran and his representative themselves contend that a medical relationship exists between his claimed current right wrist, right elbow, right shoulder, cervical spine, right hand, left ankle, left foot and left shoulder disabilities and his service-connected disabilities, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that right wrist, right elbow, right shoulder, cervical spine, right hand, left ankle, left foot and left shoulder disabilities are not disabilities subject to lay diagnosis as these diagnoses require medical training.  More significantly, the Veteran and his representative do not have the medical expertise to provide an opinion regarding the claimed right wrist, right elbow, right shoulder, cervical spine, right hand, left ankle, left foot and left shoulder disabilities etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, the June 2007 and May 2015 VA examiners provided detailed rationales in support of their opinions and cited to the relevant evidence.  For this reason, the VA examiners' opinions are the most probative evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  

Thus, the Veteran and his representative's assertions that there is a relationship between his claimed right wrist, right elbow, right shoulder, cervical spine, right hand, left ankle, left foot and left shoulder disabilities and his service-connected are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007). 



ORDER

Entitlement to a rating in excess of 20 percent for a right ankle disability is denied.

An extension of a temporary total disability rating beyond October 1, 2010, for convalescence following May 4, 2010, right ankle surgery, is denied.

Entitlement to service connection for a right elbow disability to include as secondary to a service-connected disability is denied. 

Entitlement to service connection for a right shoulder disability to include as secondary to a service-connected disability is denied. 

Entitlement to service connection for a left shoulder disability to include as secondary to a service-connected disability.

Entitlement to service connection for a cervical spine disability to include as secondary to a service-connected disability is denied.

Entitlement to service connection for a right hand disability to include as secondary to a service-connected disability is denied.

Entitlement to service connection for a left foot disability to include as secondary to a service-connected disability is denied.

Entitlement to service connection for a right wrist disability to include as secondary to a service-connected disability is denied. 

Entitlement to service connection for a left ankle disability to include as secondary to a service-connected disability is denied.




REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims for entitlement to a TDIU and SMC.

As noted in the December 2012 Board remand, the Veteran's attorney raised the claim for a total disability rating at the Veteran's June 2012 Board hearing.  See Rice v. Shinseki, 22 Vet. App. 447   (2009) (per curiam) (holding that claims for higher ratings also include a claim for a total disability rating if raided by the Veteran).

The Veteran is currently service-connected for varicose veins of the right leg at a 40 percent rating; varicose veins of the left leg at a 40 percent rating; degenerative disc disease of the lumbar spine at a 20 percent rating; degenerative arthritis of the right ankle at a 20 percent rating; osteoarthritis of the right knee at a 10 percent rating; arthritis of the right foot at a 10 percent rating; a chronic strain of the right hip at a 10 percent rating; and radiculopathy of the right lower extremity at a 10 percent rating.

The Veteran has a combined 90 percent evaluation.  In addition, the Veteran has had at least one disability rated at 40 percent.  Therefore, the Veteran's service-connected disabilities meet the rating percentage threshold for a TDIU.  38 C.F.R. § 4.16(a). 

Having met the objective criteria for a TDIU, the remaining question before the Board is whether the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment.  38 C.F.R. § 3.321, 3.340, 3.341, 4.16.  The central inquiry here is whether the Veteran's service-connected disabilities alone, or in concert with each other, rendered him unable to obtain or retain substantially gainful employment.  

The Veteran underwent a general VA examination for his right ankle in August 2006.  The examiner indicated that while the Veteran was not able to do any kind of strenuous activity, he could do some sedentary activity that did not involve a lot of walking or a lot of physical activity.

The Veteran underwent a VA examination for his right ankle in June 2007.  The examiner noted that the Veteran had not worked in 20 years as a policeman because of his orthopedic problems.  

The Veteran underwent a VA examination in July 2010.  The examiner noted that the Veteran had problems with lifting and carrying as well as fatigue and pain.  He was not able to lift objects, climb ladders or play sports/golf.  The examiner noted that the Veteran had retired as a program director for the Department of Corrections in 1995 due to his age or duration of work.  

A May 2012 private treatment note reported that the Veteran found it very difficult to do his work such as paid work, housework or volunteer activities.  

On VA examination in May 2015, the examiner noted that the Veteran's right ankle disability impacted his ability to perform any type of occupational tasks as the Veteran reported that pain limited him from walking no more than 50 feet, his standing was limited to 10 minutes and he was limited from playing sports and mowing the lawn.  The examiner also noted that the Veteran's lumbar spine disability impacted his ability to work as the Veteran had daily low back pain that limited him from standing no more than 10 minutes, sitting no more than 30 minutes and lifting no more than 10 pounds. 

The Board may not reject a claim for a TDIU without producing evidence that the Veteran can perform work that would produce sufficient income to be other than marginal.  Indeed, VA's duty to assist requires that VA obtain an examination that includes an opinion on the effect of the Veteran's service-connected disability or disabilities on his ability to work.  Friscia v. Brown, 7 Vet. App. 294 (1994).  

In this case, there is no opinion of record regarding the Veteran's ability to retain or maintain any gainful employment that takes into account solely his service-connected disabilities.  Therefore, on remand, the originating agency will be requested to obtain a medical opinion that addresses the effect the Veteran's service-connected disabilities have on his ability to obtain and maintain employment.

The Board also finds it appropriate to defer a determination on SMC until such development is completed and the claim for a TDIU has been fully developed and readjudicated.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The RO or the AMC should arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to obtain an opinion as to the impact of the service-connected disabilities on the Veteran's ability to work.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the examination report should note review of the file.  The examiner should interview the Veteran as to his employment and education history. 

The examiner(s) should provide an provide a detailed explanation of the functional impairment caused by a the Veteran's service-connected disabilities, particularly with respect to employment, in light of his education and work history.

The supporting rationale for all opinions expressed must be provided. 

3.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


